COURT OFCRIMINAL APPEALS
                                   PP-0226-15

                                                                          JUN 2 6 2015
                               COA-07-14-00428-CR


                                 TR.CT-24,202-C                        Abel Acosta, Clerk
Robert Emmanuel Digman                      From the 251st District court of
       Appellant                            Randall County, Texas and Seventh
The State of Texas, Appellee                   District Court of Appeals, Amarillo
                                            Texas

     Pro Se Motion requesting a rehearing and a EN BANC RECONSIDERATION

                                      IN THE

                     COURT OF CRIMINAL APPEALS OF TEXAS
                                  AUSTIN TEXAS



To the honorable Justices fo the above said court:
  Coe now, the appellant int eh above styled and numbered cause and
respectfully moves this honorable court to grant appellant a rehearing and a
EN BANC reconsideration and in support there of would show the court the
fol lowi rTg:        "              ~~~        ~~~          ~~~       "


The facts relied upon to show good cause for this request, are as follows:

Appellant Request                                    Robert Digman
Oral argument                                        1854737
                                                     NealUnit
                                                     9055 Spur 591
                                                     Amarillo Texas 79107




                                                                    FILED IN
                                                            COURT OF CRIMINAL APPEALS
                                                                     June
                                                                      JUN 26,
                                                                          26 2015
                                                                              2015

                                                                  Abel Acosta, Clerk
It was proven my trial ended with constitutional error that caused harm to my
constitutional rights and also my 6th and 14th amendment. My trial was only 4:42,
Four hours and forty two minutes long, the DA reserved 3 days. She violated my
right of due process before my trial ever began and did it again in her closing
statement. It was proven my trial was unfair, all Iwant is a fair trial. Idon't
understand how you as a highest court Justices can say a 4 hour and 42 minute
trial only half was unfair with constitutional error and the other half was a fair
trial. Iquestioned the trial courts' jurisdiction and received no answers on that,
was my PDR ever read? If Randall county has so much evidence against me they
will not have any problem giving me a fair trial WITH OUT ERROR, HALF of4:42 is
only 2:21 two hours and twenty one minutes. They reserved 3 days, the DA even
has to apologize to the Judge for the mistakes, how many mistakes are they
allowed to make? Ionly was allowed one. The DA is is on her 4th. NO ONE ever
asked if I did what Iwas accused of! My trial was done as whole, NOT two parts.
 Please tell me how only 72 half was infected? Was the first two hours fair or was
 the last 2 hours fair and only the 42 minutes not fair? Or was it the other way, the
 2 hours not fair and the last 2:42 fair? If the DA used all 3 days, first day pick jury,
~2wd dayTpro'secute cbluTTtT^ifd ^
 34 was fair and Vi was not fair.




 See TRAP 68.1 Generally


 On petition by any party the court of criminal appeals may review a court of
 appeals decision in a criminal case.




 See TRAP rule 74
                    Please accept TRAP 9,3(B) to suspend copy rule

                                       PRAYER FOR RELIEF


For the reasons stated above, it is respectfully submitted that the Court of

Criminal Appeals of Texas should grant this motion for reconsideration.

All I want is a fair trial in whole.




                                                  Respectfully submitted


                                                            Robert Digman #1854737
                                                                               Neal Unit
                                                                           9055 Spur 591
                                                                 Amarillo Texas 79107




                                 CERTIFICATE OF SERVICE


The undersigned Appellant/Petitioner hereby certifies that a true and correct

copy of the foregoing motion has been mailed; U.S. mail, postage prepaid, to the

office ofthe Criminal District Attorney for Randall County, 2309 Russell Long Blvd

Suite 120, Canyon Texas 79015, and to the State Prosecuting Attorney, P.O. Box

12405, Austin, Texas 78711, on this the           ^ *T day of May, 2015

                             Petitioner Pro Se TDCJ # 1854737
                                                                               %C~:(5~
         coo* oU'MU IA/*"* °f**«s
L^jg (
                            ,..,ll,|,l..i„.|.„p.-u.PM.Ml'i'l11ni"ii,ili")ll1,i,1i
         "?&? I^ :l S2SOB